     Case 2:17-cr-00060-MCE-DB Document 293 Filed 01/04/21 Page 1 of 5


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                    No. 2:17-CR-00060-MCE
12                     Plaintiff,
13           v.                                    ORDER
14    GREGORY WAYNE LEE,
15                     Defendant.
16
           Defendant Gregory Wayne Lee (“Defendant”) pled guilty to Conspiracy to Commit
17
     Mail Fraud in violation of 18 U.S.C. § 1349 and Aggravated Identity Theft in violation of
18
     18 U.S.C. § 1028A. He was sentenced on February 21, 2019, to one hundred and eight
19
     (108) months of imprisonment and was ordered to pay $353,458 in restitution. Presently
20
     before the Court is Defendant’s Motion to Reduce Sentence. ECF Nos. 251, 281-1. The
21
     Government opposes Defendant’s request. ECF No. 287. For the reasons that follow,
22
     his Motion is DENIED.
23
           Defendant, who has already contracted coronavirus while incarcerated at Federal
24
     Correctional Facility Complex (“FCC”) Lompoc, contends that “extraordinary and
25
     compelling circumstances” exist such that his sentence should be reduced immediately
26
     to time served. More specifically, according to Defendant, “[b]ased on his current health,
27
     [Defendant] is among those most at risk of serious illness or death if he is again exposed
28
                                                  1
     Case 2:17-cr-00060-MCE-DB Document 293 Filed 01/04/21 Page 2 of 5


1    to coronavirus while in custody.” ECF No. 281-1 at 6. Defendant suffers from

2    hypertension, which is “likely the reason he became one of the unfortunate few whose

3    COVID-19 infection came with serious lingering side effects.” Id. at 9-10. Indeed, he

4    contends that “[he] now has a heart that does not keep proper time and lungs that

5    cannot get him all the air he needs.” Id. at 10. “Moreover, [Defendant] has left

6    ventricular hypertrophy, a cardio-myopathy, which if he had it before he got COVID-19,

7    was causing him no distress.” Id. While the risk of reinfection is unknown, Defendant

8    argues it is quite possible he could contract COVID-19 again, and “COVID-19 is known

9    to prey upon those, like [Defendant] with compromised hearts and lungs.” Id. Even

10   having considered Defendant’s medical issues, however, the Court concludes that

11   Defendant’s release would be inappropriate.

12          “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes

13   a final judgment’ and may not be modified by a district court except in limited

14   circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations in original;

15   quoting 18 U.S.C. § 3582(b)). Those circumstances are delineated in 18 U.S.C.

16   § 3582(c). “Effective December 21, 2018, the First Step Act of 2018 amended 18 U.S.C.

17   § 3582(c)(1)(A) to permit an inmate, who satisfies certain statutorily mandated

18   administrative procedures, to file a motion with the district court for compassionate

19   release.” Riley v. United States, 2020 WL 1819838, at *5 (W.D. Wash. Apr. 10, 2020)

20   (citing 18 U.S.C. § 3582(c)(1)(A)). That statute now provides:
21                 (c) Modification of an imposed term of imprisonment.—
                   The court may not modify a term of imprisonment once it has
22                 been imposed except that—
23                 (1) in any case—
24                 (A) the court, upon motion of the Director of the Bureau of
                   Prisons [(“BOP”)], or upon motion of the defendant after the
25                 defendant has fully exhausted all administrative rights to
                   appeal a failure of the [BOP] to bring a motion on the
26                 defendant's behalf or the lapse of 30 days from the receipt of
                   such a request by the warden of the defendant's facility,
27                 whichever is earlier, may reduce the term of imprisonment
                   (and may impose a term of probation or supervised release
28                 with or without conditions that does not exceed the unserved
                                                   2
     Case 2:17-cr-00060-MCE-DB Document 293 Filed 01/04/21 Page 3 of 5


1                 portion of the original term of imprisonment), after considering
                  the factors set forth in section 3553(a) to the extent that they
2                 are applicable, if it finds that—

3                 (i) extraordinary and compelling reasons warrant such a
                  reduction;
4
                  ....
5
                  and that such a reduction is consistent with applicable policy
6                 statements issued by the Sentencing Commission . . . .

7    18 U.S.C. § 3582(c)(1)(A)(i).

8          “Thus, the First Step Act amended § 3852(c)(1)(A) to allow prisoners to directly

9    petition a district court for compassionate release, removing the BOP’s prior exclusive

10   gatekeeper role for such motions.” Riley, 2020 WL 1819838, at *5. “The statute now

11   provides the court with authority to reduce a sentence upon the motion of a defendant if

12   three conditions are met: (1) the inmate has either exhausted his or her administrative

13   appeal rights of BOP’s failure to bring such a motion on the inmate’s behalf or has

14   waited until 30 days after the applicable warden has received such a request; (2) the

15   inmate has established ‘extraordinary and compelling reasons’ for the requested

16   sentence reduction; and (3) the reduction is consistent with the Sentencing

17   Commission’s policy statement.” Id. (footnote omitted).

18         The starting point for the policy statement referenced in the third prong is United

19   States Sentencing Guidelines (“USSG”) § 1B1.13, which provides:

20                [T]the court may reduce a term of imprisonment (and may
                  impose a term of supervised release with or without conditions
21                that does not exceed the unserved portion of the original term
                  of imprisonment) if, after considering the factors set forth in 18
22                U.S.C. § 3553(a), to the extent that they are applicable, the
                  court determines that--
23
                  (1)(A) Extraordinary and compelling reasons warrant the
24                reduction; or

25                (B) The defendant (i) is at least 70 years old; and (ii) has
                  served at least 30 years in prison pursuant to a sentence
26                imposed under 18 U.S.C. § 3559(c) for the offense or offenses
                  for which the defendant is imprisoned;
27
     ///
28
                                                   3
     Case 2:17-cr-00060-MCE-DB Document 293 Filed 01/04/21 Page 4 of 5


1                  (2) The defendant is not a danger to the safety of any other
                   person or to the community, as provided in 18 U.S.C. §
2                  3142(g); and

3                  (3) The reduction is consistent with this policy statement.

4           Since Defendant is less than 70 years old and was not sentenced pursuant to 18

5    U.S.C. § 3559(c), he is only “entitled to relief if he demonstrates that (1) extraordinary

6    and compelling reasons warrant a sentence reduction, (2) he is not a danger to the

7    safety of others or the community, and (3) any requested reduction is consistent with the

8    policy statement.” Riley, 2020 WL 1819838, at *6.

9           “The Sentencing Commission’s application notes to this policy statement provide

10   further guidance.” Id. Indeed, the notes explain that “extraordinary and compelling

11   reasons” exist when:

12                 (A) Medical Condition of the Defendant.

13                        ....

14                        (ii) The defendant is—

15                               (I) suffering from a serious physical or medical
                                 condition,
16
                                 (II) suffering from a serious functional or
17                               cognitive impairment, or

18                               (III) experiencing deteriorating physical or mental
                                 health because of the aging process,
19
                                 that substantially diminishes the ability of the
20                               defendant to provide self-care within the
                                 environment of a correctional facility and from
21                               which he or she is not expected to recover.

22   U.S.S.G. § 1B1.13 cmt. n.1 (emphasis added).

23          Here, Defendant contends he suffers from serious physical or medical conditions

24   that make him particularly vulnerable to COVID-19 such that he qualifies for release.

25   The burden is on Defendant. United States v. Holden, 2020 WL 1673440, at *3 (D. Or.

26   Apr. 6, 2020). He has not met that burden here.

27          After considering all of the circumstances of this case, including the factors under

28   18 U.S.C. § 3553(a), the Court absolutely agrees with the Government that, even
                                                    4
     Case 2:17-cr-00060-MCE-DB Document 293 Filed 01/04/21 Page 5 of 5


1    assuming Defendant’s medical conditions were sufficient to qualify him for consideration

2    for release, which the Court does not address, such release would be inappropriate both

3    under § 3553(a) and because Defendant is a danger to the community.

4           This Defendant “was a leader in a large-scale conspiracy to defraud the State of

5    California.” ECF No. 287 at 14-15. “[He] and his co-conspirators stole [nearly] $900,000

6    in benefits intended for California workers, using the stolen identifying information of at

7    least 115 real people.” Id. at 15. “[Defendant] was not deterred by incarceration; he was

8    in California state custody for other crimes during a portion of the pendency of the

9    scheme, and during that time, he directed an associate to withdraw fraudulently obtained

10   benefits using the EDD debit cards, and to complete an EDD form necessary to continue

11   benefits.” Id. Indeed, “[Defendant] has an extensive, consistent, and diverse criminal

12   past.” Id. “Neither the fraction of his sentence he has served to date, nor the existence

13   of the coronavirus, begin to answer this history and sufficiently show that he no longer

14   presents a danger to the community.” Id. at 15-16.

15          Finally, Defendant’s low-end sentence was sufficient but not greater than

16   necessary to meet the purposes of 18 U.S.C. § 3553(a). He has served relatively little

17   time considering the extent of this crime, and he still owes an extraordinary amount of

18   restitution. “[Defendant’s] Motion has presented no reason sufficiently extraordinary and

19   compelling to disturb this carefully considered decision.” Id. at 16. Having found that

20   Defendant is a danger to the community and having considered all of the factors set
21   forth in 18 U.S.C. § 3553(a), the Court thus concludes that release would be

22   inappropriate. Defendant’s Motion for Compassionate Release (ECF Nos. 251, 281-1) is

23   DENIED.

24          IT IS SO ORDERED.

25   Dated: December 30, 2020
26
27

28
                                                    5
